Eothrook, Ch. J.¡
dissenting. — Believing that the foregoing, opinion is fundamentally wrong, and that the principles. *148therein announced, if carried to their logical results, will seriously impair the property rights of the citizen, I will as briefly as can be done, consistent with the importance of the question involved, give the reasons for my dissent.
The provision of the Constitution of this State,, that “no person shall be deprived of life, liberty, or property, without due process of law, ” is substantially the same as that contained in the amendments to the Federal Constitution, and in the constitutions of the several States. These provisions are familiar, not onty to the legal profession, but to the public at large, and are justly regarded as the great safeguard of the liberties of the people. “In Magna Charta they were wrested from the King as restraints upon the power of the crown. With us they are imposed by the people as restraints upon the power of the Legislature. ” If disregarded by the courts, the life, liberty, and property of the citizen are at the mercy of arbitrary power. It may seem that these remarks betray unnecessary alarm in view of the small importance to the public of the question whether aj)pellant in this case shall deliver to appellee one-tenth of the lead ore raised from the mine upon appellant’s land. But when the principles of the foregoing opinion come to be applied to other, greater, and more varied interests affectinggthe public at large, it will, in my opinion, be just cause for serious apprehension.
What is “due process of law?” It is properly defined as “Law in its regular course of administration through courts of justice.” Bouvier’s Law Die., Vol. 1, 512; Story on the Gonst., 264, 661; 18 Howard, 272; 13 New York, 378.
It does not mean the act of the Legislature which deprives the citizen of his life, liberty, or property. If such is its meaning, a fair construction of the constitution would be, that no person should be deprived of these rights, unless the Legislature should pass a law taking them away. This would be an absurdity, and with such construction the constitutional limitation of power would be a barren ideality, utterly meaningless.
*149It is said in the majority opinion that the statute in question is identical in principle with the statute regulating party walls and partition fences, and is not unlike the statutes relating to the drainage of swamp and overflowed lands, and the change of water courses.
As I read these statutes they are wholly unlike the one under consideration, so far as the authority or power attempted • to be exercised by the Legislature is involved. In each and all of them, the Legislature has provided a tribunal clothed-with judicial power, to determine what the owner of the property shall pay for the benefits received. What would be thought of these- statutes if their provisions should arbitrarily fix the value of a brick partition wall at so much per foot, or the value of a partition fence at so much a rod, or, to make an illustration more pertinent to the question before us, require the owner of land reclaimed by .a drain or ditch, to give to the proprietor of the drain or ditch one-tenth of the corn grown upon the land, without regard to the value of the corn, or the cost of constructing the ditch, and without regard to whether the owner of the land consented to the making of the ditch or drain ? With due deference, I submit that if legislation of the character supposed is not depriving the citizen of his property without “due process of law, ” theu it is competent for the Legislature to enact that a person may become indebted without his consent, and require him to pay the debt in property at a certain fixed and arbitrary value.
The majority opinion also likens the law in question to the statutes applicable to lost goods, and rafts and vessels adrift. It must be admitted that these statutes are in principle the same, with this important exception: The finder of lost property, and one who takes a vessel adrift, is, under the statute, entitled to a percentage of the value of the property, while in the statute under consideration, one who constructs an adit level is entitled to one-tenth in kind of the mineral reclaimed, without regard to its value. This tithing is required to be paid as long as the mine shall be worked, without regard to the *150rise and fall in the market price of the mineral. I know of no ease where the question as to the validity of the statutes applicable to lost goods and vessels adrift has been raised, but in so far as they attempt to fix an arbitrary compensation to the finder, I think they are void.
The opinion further holds that the objection that the Legislature has no power to arbitrarily fix the compensation is most manifestly unsound, because -it has been held.that the Legislature may fix the tolls to be charged by mill owners, and the owners of bridges, the charges to be made by the owners of wharves, docks, elevators, etc., and can prescribe a tariff of freights to be charged by railroad corporations.
All this must be admitted, and yet I think these powers of the Legislature are based upon a different principle from the statute under consideration. They are intended to protect the public against exorbitant and unreasonable charges made by powers and corporations, who have a monopoly of certain lines of business, and to fix a limit beyond which they shall not charge for certain services. They do not exact anything* from the citizen without his consent. By such legislation no person is required to take his grain to a mill, or- his freight to a railroad. He can use his own property as he sees proper, and no one, without his act, has the right to demand one-tenth, or any part of it. In the case at bar, the owner of the land, whose right to the sole and exclusive possession extends to the center of the earth, is required to deliver one-tenth in kind of his mineral, without regard to its value, to some one who has drained his land without his consent. He must either do this or cease to use his own property in his own way. He is told if he digs in his own soil, and piles up the earth on his own land, he must deliver to another one-tenth of the fruits of his labor, for a benefit to the land, by reason of the dram, and his lips are sealed against disputing the justice of the compensation. I deny that another can be empowered by the Legislature,.without his consent, to construct a drain, *151and then control the exercise of his rightful dominion over his own land, by requiring him to pay tithes.
The majority hold that the Legislature has the authority to fix the compensation to be given to the proprietor of the drain, at one-tenth of the mineral reclaimed and raised, and the courts must presume the determination of the Legislature is just. Suppose that the statute required appellant to give one-half, or all the mineral raised. As, in the opinion of the majority, the power to fix the amount is in the Legislature, must the courts still presume that the determination of the Legislature is just ? At what point, in the exercise of this power, may this presumption become disputable ?
If the power be conceded to be in the Legislature, and the courts must presume it has been justly exercised, there is no middle ground between a reasonable compensation and total confiscation. Just compensation, and that only, can be recovered, and this ease be determined by a judicial tribunal, and in no other constitutional manner.
Seevers, J., concurs in this dissent.